Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendments filed on June 23, 2022 is acknowledged. Claims 1-25 are currently pending. Claim 1 has been amended. Claims 14-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-13 and 25 are currently under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claim(s) 1-13 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masakazu et al., JP2006067881; Published: 3/16/06 is withdrawn.
4.	In view of Applicant’s amendments, the rejection of claim(s) 1, 2, 5-9, 13 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Ermolenko et al., Bioscience of Microbiota, Food and Health, 2013; 32(2):41-49 is withdrawn.
5.	In view of Applicant’s amendments, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Ermolenko et al., Bioscience of Microbiota, Food and Health, 2013; 32(2):41-49 is withdrawn.
6.	In view of Applicant’s response, claim(s) 1, 2, 5-10, 12, 13 and 25 under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al., US 2020/0016185 A1; Filed:10/30/14 is withdrawn.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-13 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henn et al., WO 2015/077794 A1; Filed: 11/25/13.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Independent claim 1 is drawn to a method of treating dysbiosis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a bacterial population of a single bacterial species, wherein said species is Enterococcus gallinarum, such that dysbiosis in the subject is treated.
Henn et al. disclose therapeutic compositions containing microbial populations for treatment and reduction of symptoms associated with a dysbiosis of a mammalian subject such as a human (meets the limitation of claim 10). In one embodiment, the composition treats dysbiosis of the gastrointestinal tract.   In one embodiment, the bacterial composition can comprise 1 type of isolated bacteria, is selected from Table 1 (see abstract and paragraph 019, page 11) and encompasses Enterococcus gallinarum (see page 137 (Table 1); all of the preceding sentences meet the limitations of claim 1). 

    PNG
    media_image1.png
    108
    903
    media_image1.png
    Greyscale

Moreover, the bacterial composition can be formulated into a variety of forms and can be administered orally (see paragraph 0179; meeting limitations of claim 13) and include capsules, tablets, pills and lozenges (see paragraph 0180; meeting the limitations of claim 12). Said capsules contain said bacteria in the form of lyophilized powder (see paragraph 0185; meeting limitations of claim 11). 
As it pertains to claim 2-9, Henn discloses the method exactly as claimed-that is the administration a single bacterial species of Enterococcus gallinarum to treat dysbiosis in a human, thus the administration of said composition necessarily accomplishes the following:
*necessarily increases secretion of at least one proinflammatory cytokine (selected from IL-1a, IL-1b, IL-6, IFN gamma (claim 3)) and TNF alpha by immune cells (PBMCs, claim 4) of the subject (claim 2), absent evidence to the contrary; 
* necessarily increases the proportion of Th1 cells in the subject (claim 5), absent evidence to the contrary; 
* necessarily decreases the proportion of Th2 cells in the subject (claim 6), absent evidence to the contrary;
* necessarily increases the proportion of Th17 cells in the subject (claim 7), absent evidence to the contrary; 
* is necessarily capable of increasing section by a population of humans PBMCs of a cytokine selected from the group consisting of IL-1b, IL-6 and TNF alpha, absent evidence to the contrary; and
*is capable of increasing secretion by a population of human PBMCs of a cytokine selected from the group consisting of IL-1b, IL-6 and TNF alpha, absent evidence to the contrary. 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Maltzahn et al., EP 3587558.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        July 30, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645